Citation Nr: 1820058	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to March 1971.  

This matter is before the Board of Veterans' Appeal (Board) on appeal of a November 2012 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of entitlement to service connection for tinnitus and entitlement to an increased rating for arteriosclerotic heart disease were previously on appeal.  A March 2014 rating decision granted service connection for tinnitus and increased the rating for arteriosclerotic heart disease to 30 percent.  Therefore, these issues have been resolved and are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran's DD 214 notes that the Veteran received the Combat Infantryman Badge and VA has conceded the Veteran had in-service exposure to acoustic trauma. 

In March 2014, the Veteran underwent an audiological VA examination.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service because the Veteran had normal hearing sensitivity in both ears at the time of his separation.  See Medical Treatment Record Non-Government Facility March 2014.  However, 38 C.F.R. § 3.385, establishes that service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Furthermore, the VA examiner did not address the fluctuations in the Veteran's puretone threshold in service from his entrance examination to his separation examination nor did the VA examiner address the Veteran's lay statements regarding his in-service exposure and symptomology.  For these reasons, the Board finds the March 2014 opinion inadequate.         

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding treatment records with the claims file to the extent possible.  

2.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional; ensure the VA treatment records are available for the VA examiner to review prior to examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must elicit a history of the Veteran's noise exposure and also elicit the history of the Veteran's hearing loss symptomology. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss is related to his active service, or is caused by or aggravated by his military service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

The examiner is to address all lay statements and assume the Veteran is competent to report on acoustic trauma he was exposed to during active duty and of any hearing loss symptomology he experienced at that time and thereafter.  Additionally, the examiner must address the significance of the fluctuations in the Veteran's puretone thresholds in service from his entrance examination on May 23, 1968 to his separation examination on January 26, 1971.   

The examination report must include a complete rationale for all opinions expressed and a discussion of the facts and medical principles involved.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that the forgoing development and any additional development suggested by the results of the above has been conducted to the extent possible.  

4.  Finally, readjudicate the appeal.  If the service connection sought for hearing loss remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




